Exhibit 10.4
Execution Version




OMNIBUS AMENDMENT NO. 5 AND JOINDER TO CREDIT AND SECURITY AGREEMENT AND
AMENDMENT AND JOINDER TO PLEDGE AGREEMENT
This OMNIBUS AMENDMENT NO. 5 AND JOINDER TO CREDIT AND SECURITY AGREEMENT AND
AMENDMENT AND JOINDER TO PLEDGE AGREEMENT, dated as of October 1, 2019 (this
“Agreement”), is entered into by and among PTC THERAPEUTICS HOLDINGS, INC., a
Delaware corporation (“PTC Holdings”), PTC THERAPEUTICS GT INC., a Delaware
corporation, (“PTC GT”), PTC RLN LLC, a Delaware limited liability company (“PTC
RLN”), PTC FRDA LLC, a Delaware limited liability company (“PTC FRDA”), PTC AS
LLC, a Delaware limited liability company (“PTC AS”, and together with PTC
Holdings, PTC GT, PTC RLN and PTC FRDA, individually, each a “New Borrower” and
collectively, the “New Borrowers”), PTC THERAPEUTICS, INC., a Delaware
corporation (the “Original Borrower”, and the Original Borrower together with
the New Borrowers, collectively, the “Borrowers”), MIDCAP FINANCIAL TRUST, as
Agent (in such capacity, together with its successors and assigns, “Agent”), and
the financial institutions or other entities from time to time parties to the
Credit Agreement referenced below, each as a Lender.


RECITALS


A.Agent, Lenders and Original Borrower have entered into that certain Credit and
Security Agreement, dated as of May 5, 2017 (as amended by that certain
Amendment No. 1 and Limited Consent to Credit and Security Agreement, dated as
of July 19, 2018, that certain Amendment No. 2 to Credit and Security Agreement,
dated as of August 7, 2019, that certain Amendment No. 3 to Credit and Security
Agreement, dated as of August 29, 2019 and that certain Amendment No. 4 to
Credit and Security Agreement, dated as of September 17, 2019, the “Original
Credit Agreement” and, as the same is amended hereby and as it may be further
amended, modified, supplemented and restated from time to time after the date
hereof, the “Credit Agreement”), pursuant to which Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to the
Original Borrower in the amounts and manner set forth in the Credit Agreement.


B.    Pursuant to that certain Pledge Agreement, dated as of May 5, 2017, by and
among the Original Borrower and Agent, for itself and Lenders (as the same is
amended hereby and as it may be further amended, modified, supplemented and
restated from time to time, the “Pledge Agreement”), the Original Borrower
pledged, assigned and granted to Agent, for the benefit of itself and Lenders, a
lien on and security interest in the Pledged Collateral (as defined therein).
C.    The New Borrowers were previously acquired by Original Borrower pursuant
to the Agilis Acquisition Documents and are required to join the credit facility
as borrowers thereunder (the “Joinder”).
D.    Original Borrower desires to acquire all of the assets and business of
BioElectron Technology Corporation, a Delaware Corporation (“BioElectron”) for
an aggregate purchase price of $10,000,000 plus certain contingent payments set
forth therein, on the terms and conditions set forth in the Asset Purchase
Agreement, dated as of October 1, 2019 and attached hereto as Exhibit A, by and
among Borrower and BioElectron (as amended, supplemented or otherwise modified
from time to time in accordance with the terms of the Financing Documents, the
“BioElectron Acquisition Agreement”).
E.    Pursuant to Section 5.7(a) of the Credit Agreement, no Borrower shall, or
shall permit any of its Subsidiaries to, make any Investment or enter into any
agreement to make any Investment other than Permitted Investments.
F.    Pursuant to Section 5.7(b) of the Credit Agreement, no Borrower shall, or
permit any of its Subsidiaries to, acquire or enter into any agreement to
acquire any assets other than in the Ordinary Course of Business or as permitted
under the definition of Permitted Investments.


1
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





G.    Pursuant to Section 5.1 of the Original Credit Agreement, no Borrower
will, or will permit any Subsidiary to, directly or indirectly, create, assume,
incur or suffer to exist any Contingent Obligations, except for Permitted
Contingent Obligations.
H.    Original Borrower has requested that Agent and Lenders (a) amend the
Credit Agreement and the Pledge Agreement to join each New Borrower as a
Borrower under the Credit Agreement, join each of PTC Holdings and PTC GT as a
Pledgor under the Pledge Agreement and join each New Borrower as an Issuer under
the Pledge Agreement, and the other applicable Financing Documents, and (b)
amend the Credit Agreement to, amongst other things, permit (i) the acquisition
contemplated by the BioElectron Acquisition Agreement and (ii) the issuance of
up to $1,000,000 in additional BioElectron Bridge Loans, in each case, on and
subject to the terms hereof.
I.    Agent and Lenders constituting at least the Required Lenders have agreed
to consent to such requests, all in accordance with the terms and subject to the
conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Required Lenders and
Borrowers hereby agree as follows:
1.Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement, unless otherwise expressly
noted, will be deemed to reference the Credit Agreement as amended hereby. The
Recitals set forth above shall be construed as part of this Agreement as if set
forth fully in the body of this Agreement and capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement (including those capitalized terms used in the Recitals hereto).
2.    Joinder. Subject to the satisfaction of the conditions precedent set forth
in Section 9 hereof:
(a)    Each New Borrower hereby assumes the Obligations under the Credit
Agreement and joins in, adopts and becomes (i) a Borrower under the Credit
Agreement and the Notes, (ii) an Issuer under the Pledge Agreement, and (iii)
party to the other Financing Documents applicable to it as a Borrower. Each
party hereto agrees that all references to “Borrower” or “Borrowers” contained
in the Financing Documents are hereby deemed for all purposes to also refer to
and include each New Borrower as a Borrower, and each New Borrower hereby agrees
to comply with all of the terms and conditions of the Financing Documents as if
such New Borrower were an original signatory thereto.
(b)    Each of PTC Holdings and PTC GT hereby joins in, adopts and becomes a
Pledgor under the Pledge Agreement, and party to the other Financing Documents
applicable to it as a Pledgor. Each party hereto agrees that all references to
“Pledgor” or “Pledgors” contained in the Financing Documents are hereby deemed
for all purposes to also refer to and include each of PTC Holdings and PTC GT as
a Pledgor, and each of PTC Holdings and PTC GT hereby agrees to comply with all
of the terms and conditions of the Financing Documents as if it was an original
signatory thereto.
(c)    Without limiting the generality of the provisions of subparagraph (a) or
(b) above, each party agrees that the “Pledged Collateral” (as defined in the
Pledge Agreement) of each New Borrower, and listed in Exhibit B shall be and
become a part of the Pledged Collateral referred to in Pledge Agreement and
shall secure all Obligations referred to and in accordance with the Pledge
Agreement.


2
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





3.    Amendments to Original Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 9 hereof, the Original Credit Agreement is
hereby amended as follows:
(a)The definition of “BioElectron Bridge Loans” in Section 1.1 of the Original
Credit Agreement is hereby amended and restated in its entirety as follows:
““BioElectron Bridge Loans” means the loans made by Borrower on and subject to
the terms of the BioElectron Bridge Loan Documents and secured by the assets of
Biolectron in an aggregate principal amount not to exceed $5,000,000 and as
described more fully in, and pursuant to the terms of, the BioElectron Bridge
Loan Agreement and the other BioElectron Bridge Loan Documents.”
(b) The definition of “Material Contracts” in Section 1.1 of the Original Credit
Agreement is hereby amended by:
(i)    deleting the “and” at the end of clause (d);
(ii)    adding the following new clause (e); and
“(e) the BioElectron Acquisition Documents, and”


(iii)    renumbering existing clause (e) as new clause (f).
(c)    The definition of “Permitted Contingent Obligations” in Section 1.1 of
the Original Credit Agreement is hereby amended by:
(i)    adding the following new clause (j):
“(j) Contingent Obligations consisting of contingent payments under Section 1.6
of the BioElectron Acquisition Agreement, as in effect on the Fifth Amendment
Effective Date and payable pursuant to the terms thereof; and”


(ii)    renumbering existing clause (j) as new clause (k) and replacing the
reference therein to clause “(i)” with a reference to clause “(j)”.
(d)    The definition of “Permitted Investments” in Section 1.1 of the Original
Credit Agreement is hereby amended by adding the following new clause (q);
“(q) the Permitted BioElectron Acquisition.”


(e)    Section 1.1 of the Original Credit Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order therein:
““BioElectron Acquisition Agreement” has the meaning set forth in the Fifth
Amendment.”


““BioElectron Acquisition Closing Date” means the date on which the Permitted
BioElectron Acquisition is consummated in accordance with the terms and
conditions of the BioElectron Acquisition Documents.”




3
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





““BioElectron Acquisition Documents” means the BioElectron Acquisition
Agreement, including the exhibits and schedules thereto, and all other
agreements, documents and instruments executed and delivered pursuant thereto or
in connection therewith.”


““Fifth Amendment” means that certain Omnibus Amendment No. 5 and Joinder to
Credit and Security Agreement and Amendment and Joinder to Pledge Agreement,
dated as of October 1, 2019, by and among the Borrowers, the Required Lenders,
and Agent.


““Fifth Amendment Effective Date” means the first date that the conditions in
Section 9 of the Fifth Amendment are satisfied.”


““Permitted BioElectron Acquisition” means the Acquisition by Borrower
Representative of all the assets and business of BioElectron Technology
Corporation, a Delaware Corporation solely to the extent that such Acquisition
is consummated in all material respects in accordance with the terms of the
BioElectron Acquisition Agreement, which shall not have been amended, waived or
modified in a manner materially adverse to the Lenders or Agent, in their or its
capacity as such, without the written consent of Agent and the Required Lenders.
Without limiting the foregoing, it is understood and agreed that Borrowers shall
comply with Section 4.11 of the Credit Agreement with respect to all entities
and assets acquired by Credit Parties in the Permitted BioElectron Acquisition
following the closing of such Acquisition.”
4.    Amendments to Pledge Agreement. Each Borrower, including the New
Borrowers, hereby agrees that the schedules attached hereto as Exhibit B are
true and correct and reflect the joinder of each of PTC Holdings and PTC GT as a
Pledgor and of each New Borrower as an Issuer under the Pledge Agreement and
shall be deemed to replace the schedules of the same number in the Pledge
Agreement and shall be deemed attached thereto and become a part thereof.
5.    Grant of Security Interest. Consistent with the intent of the parties and
in consideration of the accommodations set forth herein, as further security for
the prompt payment in full of all Obligations, and without limiting any other
grant of a Lien and security interest in a Security Document, each New Borrower
hereby collaterally assigns and grants to Agent, for the benefit of itself and
Lenders, and subject only to Permitted Liens that may have priority as a matter
of applicable Law, a continuing first priority Lien on and security interest in,
upon, and to all of such New Borrower’s right, title and interest in and to all
of such New Borrower’s assets, other than Excluded Property, including without
limitation, all of such New Borrower’s right, title, and interest in and to the
following, whether now owned or hereafter created, acquired or arising:
(a)    all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims (including each such claim listed on Schedule 9.2(d) of the Credit
Agreement), documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, securities
accounts, fixtures, letter of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets;


(b)    all of Borrowers’ books and records relating to any of the foregoing; and
(c)    any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.


4
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





Each New Borrower hereby authorizes Agent to file UCC-1 financing statements
against each New Borrower covering the Collateral owned by such New Borrower in
such jurisdictions as Agent shall deem necessary, prudent or desirable to
perfect and protect the liens and security interests granted to Agent hereunder.
6.    Enforceability. This Agreement and each of the agreements, documents, and
instruments executed in connection herewith constitute the valid and binding
obligation of each Borrower party to each such agreement, document or
instrument, and is enforceable against such party in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
other similar laws relating to the enforcement of creditors’ rights generally
and by general equitable principles.
7.    Representations and Warranties.
(a)    Each New Borrower hereby (i) represents and warrants to Agent and each
Lender that all of the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects with respect to each New
Borrower as of the date hereof, and such party’s delivery of its respective
signatures hereto shall be deemed to be its certification thereof, provided,
however, that (i) such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof and (ii) those representations and warranties
expressly referring to a specific date shall be true, correct and complete in
all material respects as of such date; and (i) covenants to perform its
obligations under the Credit Agreement.
(b)    Original Borrower hereby confirms that all of the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) with respect to Borrower as of the date
hereof except to the extent that any such representation or warranty relates to
a specific date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date. Without limiting the
foregoing, Original Borrower represents and warrants that prior to and after
giving effect to the agreements set forth herein, no Default or Event of Default
exists under any of the Financing Documents as of the date hereof. Nothing
herein is intended to impair or limit the validity, priority or extent of
Agent’s security interests in and Liens on the Collateral. Original Borrower
acknowledges and agrees that the Credit Agreement, the other Financing Documents
and this Agreement constitute the legal, valid and binding obligation of
Original Borrower, and are enforceable against Original Borrower in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles. Original
Borrower further represents and warrants that it has provided to Agent true,
correct and complete copies of the BioElectron Acquisition Documents executed on
or prior to the Fifth Amendment Effective Date.
8.    Collateral Assignment.
(a)     For the purpose of securing the Obligations, Original Borrower hereby
collaterally assigns and transfers to Agent, for its benefit and the benefit of
the Lenders, and grants a security interest to Agent, for its benefit and the
benefit of the Lenders (as collateral security for the performance and payment
in full of all Obligations (other than contingent indemnification obligations
for which no claim has been made)), in, all right, title and interest of
Original Borrower in, to and under: (i) each BioElectron Acquisition Document,
including but not limited to, any and all rights of enforcement with respect to
any breach by any party to the BioElectron Acquisition Documents, rights of
indemnification, reservations of rights, assignments of warranties, whenever
arising or coming into existence, termination rights, and Original Borrower’s
right to payments under and its right to receive payments or other amounts from
any party pursuant to or in connection with the BioElectron Acquisition
Documents, and (ii) all proceeds of the foregoing; provided that neither the
Agent nor any Lender shall have any right to enforce the provisions of any


5
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





BioElectron Acquisition Document unless an Event of Default has occurred and is
continuing under the Credit Agreement.
(b)     Notwithstanding the foregoing, Original Borrower expressly agrees that
it shall remain liable under the BioElectron Acquisition Documents to perform
all of the conditions and obligations provided therein to be observed and
performed by it, and neither the assignment pursuant to this Section 8 nor any
action taken hereunder, shall cause Agent or any of the Lenders to be under any
obligation or liability in any respect to any party to the BioElectron
Acquisition Documents including, without limitation, Original Borrower, for the
performance or observance of any of the representations, warranties, conditions,
covenants, agreements or terms of the BioElectron Acquisition Documents.
9.    Conditions to Effectiveness. The obligation of Agent to enter into this
Agreement shall be subject to the receipt by Agent of each agreement, document
and instrument set forth below, each duly executed and delivered in form and
substance satisfactory to Agent, and to the satisfaction of the non-documentary
conditions precedent set forth below, each to the satisfaction of Agent:
(a)    this Agreement;
(b)    a substantially final copy of the BioElectron Acquisition Agreement;
(c)    payment of all of Agent’s reasonable out-of-pocket legal fees and
expenses incurred in connection herewith; and
(d)    such further documents, information, certificates, records and filings
(including those related to the Transaction) as Agent may reasonably request.
10.    Post-Closing Requirements. Each New Borrower hereby covenants and agrees
that it shall, by the date that is thirty (30) days following the date hereof
(or such later date as Agent may agree in its sole discretion in writing),
provide Agent with:
(a)     insurance certificates and endorsements, naming Agent as additional
insured, assignee or lender loss payee, as applicable, as required by Section
4.4 of the Credit Agreement;
(b)    Deposit Account Control Agreements and Securities Account Control
Agreements with respect to all Deposit Accounts and Securities Accounts,
respectively, owned by a New Borrower, if any;
(c)     the original stock certificate of each New Borrower and an accompanying
undated stock powers executed by the applicable Pledgor;
(d)    an Intellectual Property Security Agreement executed by each New
Borrower;
(e)    the secretary’s certificate of each New Borrower certifying as to (i) the
names and signatures of each officer of the New Borrowers authorized to execute
and deliver this Agreement and all documents executed in connection therewith,
(ii) the Organizational Documents (as defined in the Credit Agreement) of each
New Borrower attached to such certificate are complete and correct copies of
such Organizational Documents as in effect on the date of such certification,
(iii) the resolutions of each New Borrower’s board of directors or other
appropriate governing body approving and authorizing the execution, delivery and
performance of this Agreement and the other documents executed in connection
therewith, and (iv) certificates


6
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





attesting to the good standing of each New Borrower in each applicable
jurisdiction, together with, if applicable, related tax certificates;
(f)    updated true and correct schedules to the Credit Agreement which reflect
(i) the joinder of each New Borrower as a Borrower under the Credit Agreement
and (ii) the assets acquired pursuant to the BioElectron Acquisition, which
shall be deemed to replace the schedules of the same number in the Credit
Agreement, and shall be deemed attached thereto and become a part thereof; and
(g)    for each Borrower, (a) current UCC searches from the Secretary of State
of its jurisdiction of organization; and (b) judgment, federal tax lien,
personal property tax lien, and corporate and partnership tax lien searches, in
each applicable jurisdiction, in each case, with results reasonably acceptable
to Agent.
11.    Release. In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of its respective current and former directors, officers, shareholders, agents,
and employees, and each of its respective predecessors, successors, heirs, and
assigns (individually and collectively, the “Releasing Parties”) does hereby
fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, solely to the
extent existing on or before the date hereof, that relate to, arise out of or
otherwise are in connection with: (i) any or all of this Agreement, the other
Financing Documents, the BioElectron Acquisition Documents and/or the
transactions contemplated thereby or any actions or omissions in connection
therewith or (ii) any aspect of the dealings or relationships between or among
any Borrower, on the one hand, and any or all of the Released Parties, on the
other hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof, in each case, based in whole or in
part on facts, whether or not now known, existing before the Fifth Amendment
Effective Date; provided that the foregoing release shall not apply to (A) any
material acts or omissions of, or any material breach by, any such Released
Parties under this Agreement, (B) any claims or disputes solely between or among
Released Parties or (C) the fraud, gross negligence, bad faith or willful
misconduct of any Released Parties. Each Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and Required Lender’s
decision to enter into this Agreement and agree to the modifications
contemplated hereunder, and has been relied upon by Agent and Required Lenders
in connection therewith.
12.    No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Nothing herein is intended or shall be construed as a
waiver of any existing Defaults or Events of Default under the Credit Agreement
or the other Financing Documents or any of Agent’s rights and remedies in
respect of such Defaults or Events of Default. This Agreement (together with any
other document executed in connection herewith) is not intended to be, nor shall
it be construed as, a novation of the Credit Agreement.
13.    Affirmation. Except as specifically amended pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms,


7
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





conditions and agreements therein) shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by such Borrower. Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Credit Agreement and the Financing Documents, notwithstanding
any prior course of conduct, waivers, releases or other actions or inactions on
Agent’s or any Lender’s part which might otherwise constitute or be construed as
a waiver of or amendment to such terms, covenants and conditions.
14.    Miscellaneous.
(a)    Reference to the Effect on the Credit Agreement. Upon the effectiveness
of this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as amended by this Agreement. Except as
specifically amended above, the Credit Agreement, and all other Financing
Documents (and all covenants, terms, conditions and agreements therein), shall
remain in full force and effect, and are hereby ratified and confirmed in all
respects by each Borrower.
(b)    GOVERNING LAW. THIS AGREEMENT AND ALL DISPUTES AND OTHER MATTERS RELATING
HERETO OR THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT
LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW).
(c)     WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND THE LENDERS PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH BORROWER, AGENT AND EACH LENDER WARRANTS AND REPRESENTS
THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
(d)    Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Submission to Jurisdiction) and
Section 12.14 (Expenses; Indemnity) of the Credit Agreement are incorporated
herein by reference to the same extent as if reproduced herein in their
entirety.
(e)    Headings. Section headings in this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose.
(f)    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.
(g)    Entire Agreement.    This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.


8
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





(h)    Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(i)     Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.
(SIGNATURES APPEAR ON FOLLOWING PAGES)


 


9
MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, the undersigned have duly
executed this Agreement as of the day and year first hereinabove set forth.


ORIGINAL BORROWER:


PTC THERAPEUTICS, INC.
 
By:   /s/ Mark E. Boulding       
Name: Mark E. Boulding       
Title: EVP and Chief Legal Officer      
 
 

    


MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------







NEW BORROWERS:


PTC THERAPEUTICS HOLDINGS, INC.,
as a Borrower, a Pledgor and an Issuer
By: /s/ Mark E. Boulding       
Name: Mark E. Boulding       
Its: Authorized Signatory      
 
PTC THERAPEUTICS GT INC.,
as a Borrower, a Pledgor and an Issuer
By:   /s/ Mark E. Boulding       
Name: Mark E. Boulding       
Its:   Authorized Signatory      
PTC RLN LLC,   
as a Borrower and an Issuer
By:   /s/ Mark E. Boulding       
Name: Mark E. Boulding       
Its:   Authorized Signatory      
PTC FRDA LLC,   
as a Borrower and an Issuer
By:   /s/ Mark E. Boulding       
Name: Mark E. Boulding       
Its:   Authorized Signatory      
PTC AS LLC,   
as a Borrower and an Issuer
By: /s/ Mark E. Boulding          
Name: Mark E. Boulding       
Its:   Authorized Signatory      
New Borrowers Address:
100 Corporate Court
South Plainfield NJ 07080
Attn: Mark E. Boulding
Facsimile: 908-222-1128
E-Mail: mboulding@ptcbio.com









MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------

















AGENT:
MIDCAP FINANCIAL TRUST,

    
By:     Apollo Capital Management, L.P.,
its investment manager


By:    Apollo Capital Management GP, LLC,
its general partner


By: /s/ Maurice Amsellem________________________
Name: Maurice Amsellem
Title: Authorized Signatory






LENDERS:
MIDCAP FUNDING XIII TRUST



By:     Apollo Capital Management, L.P.,     
its investment manager


By:     Apollo Capital Management GP, LLC,
its general partner


    
By: /s/ Maurice Amsellem________________________
Name: Maurice Amsellem
Title: Authorized Signatory










MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------







LENDERS:        ELM 2016-1 TRUST
    


By: MidCap Financial Services Capital Management, LLC, as Servicer


By: /s/ John O’Dea______________________________
Name: John O’Dea
Title: Authorized Signatory


            
ELM 2018-2 TRUST
    


By: MidCap Financial Services Capital Management, LLC, as Servicer


By: /s/ John O’Dea______________________________
Name: John O’Dea
Title: Authorized Signatory


MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------





LENDERS:
FLEXPOINT MCLS SPV LLC

    


By: /s/ Steve Haworth____________________________
Name: Steve Haworth
Title: Vice President




MidCap / PTC / Amendment No. 5



--------------------------------------------------------------------------------






LENDERS:        APOLLO INVESTMENT CORPORATION


    


By: Apollo Investment Management, L.P., as Advisor
By: ACC Management, LLC, as its General Partner

By: /s/ Tanner Powell__________________________
Name: Tanner Powell
Title: Authorized Signatory




MidCap / PTC / Amendment No. 5

